Citation Nr: 0421687
Decision Date: 08/06/04	Archive Date: 10/04/04

Citation Nr: 0421687	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-18 291	)	DATE AUG 06 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) non-service-connected 
disability pension benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had recognized guerrilla service in a 
"missing" status from August 1944 to October 1944.  He also 
had recognized guerrilla service from November 1944 to 
February 1945.  He had regular Philippine Army service 
(Commonwealth Army of the Philippines) from February 1945 to 
August 1945.  He also had service in the New Philippine 
Scouts from July 1946 to October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, in which the RO denied the appellant's 
application for non-service-connected disability pension 
benefits.  The appellant perfected a timely appeal as to that 
matter.

The case was previously the subject of a March 12, 2004, 
decision of the Board, in which the matter was ordered 
remanded to the RO.  For the reasons discussed below, that 
remand decision is being vacated, and the Board will issue a 
decision on the merits of the case in due course.

FINDINGS OF FACT

1.  On March 12, 2004, the Board issued a decision remanding 
the appellant's claim for VA non-service-connected disability 
pension, pursuant to due process concerns related to the duty 
to notify and assist under the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000).  

2.  The VCAA is not applicable to the instant appeal, and the 
Board has determined, on its own motion, that the March 12, 
2004, remand must be vacated. 

CONCLUSION OF LAW

The Board's March 12, 2004, remand decision, pertaining to 
the claim of whether the appellant has legal entitlement to 
U.S. Department of Veterans Affairs (VA) non-service-
connected disability pension benefits, is vacated.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 12, 2004, the Board remanded the appellant's claim 
for VA non-service-connected disability pension, based upon 
due process concerns associated with the application of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002)), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  

The claim being pursued on appeal is whether the appellant 
has legal entitlement to VA non-service-connected disability 
pension benefits.  The case therefore hinges on a 
determination of whether the appellant has recognized service 
to establish basic eligibility for such benefits.  See 
38 C.F.R. § 3.40.  In this regard, the Board notes that, 
although the VCAA applies to all cases pending with VA on or 
after the date of its enactment in November 2000, VA needs to 
remand a case only where the claimant might have additional 
information or evidence which is necessary to substantiate 
the claim.  See Pelegrini v. Principi, ___ Vet. App. ___, No. 
01-944, slip op. at 3, 11 (June 24, 2004).  Moreover, the 
Court has held that the VCAA need not be applied when the 
law, and not the evidence, is dispositive of the outcome of a 
claim.  See VAOPGCPREC 7-2004, at 5 (July 16, 2004).  

Essentially, no amount of notice or assistance can change the 
appellant's legal status.  The legal outcome of his claim 
clearly will be dictated by the existing law regardless of 
any further notice the appellant might receive.  In light of 
the fact that the Court of Appeals for Veterans Claims has 
firmly determined that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter, it appears that a 
remand of the appellant's claim for consideration of the VCAA 
is not warranted or necessary.  Accordingly, by this 
decision, the Board vacates the March 12, 2004, remand, and 
the appellant's claim will be considered on a de novo basis 
by the undersigned in a future decision.

ORDER

The Board remand of March 12, 2004, in the above-captioned 
appeal, is vacated.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0406573	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) non-service-connected 
disability pension benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The appellant had recognized guerrilla service in a 
"Missing" status from August 1944 to October 1944.  He also 
had recognized guerrilla service from November 1944 to 
February 1945.  He had regular Philippine Army service 
(Commonwealth Army of the Philippines) from February 1945 to 
August 1945.  He also had service in the New Philippine 
Scouts from July 1946 to October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, in which the RO denied the appellant's 
application for non-service-connected disability pension 
benefits.  The appellant perfected a timely appeal as to that 
matter.  

The Board has reviewed carefully the appellant's notice of 
disagreement, and it appears from the language therein that 
he has raised a claim for compensation benefits.  Moreover, 
in his Application for Compensation or Pension, on VA Form 
21-526, he listed several disabilities, including post-
traumatic stress disorder (PTSD), for which he is seeking 
benefits.  Since the matter of entitlement to compensation 
has not been adjudicated by the RO, it is not properly before 
the Board, and is referred to the RO for appropriate action.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  


Subsequent to the enactment of the VCAA, there has been a 
significant amount of analysis pertaining to the effective 
date, the scope, and the remedial aspects of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 
353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003).

Notwithstanding the uncertainty as to the precise application 
of the VCAA, exemplified in the authorities cited above, in 
this instance the record reflects that the RO has not 
provided notice to the appellant in accordance with the 
notice requirements under VCAA.  38 U.S.C.A. § 5103(a), as 
amended by the VCAA, and 38 C.F.R. § 3.159(b), require the RO 
to inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and, pursuant to 
the Court's holdings, require remand where the RO has failed 
to do so before transferring the case to the Board.  See 
Quartuccio, supra; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must identify any 
VCAA notice documents in the file which satisfy compliance 
with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations, as well as subsequent judicial 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO should provide the appellant 
appropriate notice under the VCAA and 
other controlling authority.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claim, request or tell 
him to provide any evidence in his 
possession that pertains to his claim, 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.

2.  After an appropriate time period, the RO 
should review the claims folder and ensure 
that all notification and development action 
required by the VCAA has been completed.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2003 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


